Citation Nr: 0735598	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  98-14 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cervical strain with 
arthritic changes.


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
cervical strain with arthritic changes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development is required 
prior to adjudication of the veteran's claim.  The Board 
apologizes to the veteran for further extending the time to 
reach a decision on his appeal, but additional development is 
necessary for fair adjudication.

The veteran contends that he injured his neck while on active 
duty and that his ongoing neck problems are related to that 
in-service injury.

A VA medical examination must be provided when there is (1) 
competent evidence that the veteran has a current disability 
or persistent or recurrent symptoms of a disability; and (2) 
evidence establishing that the veteran suffered an event, 
injury or disease in service; and (3) an indication that the 
claimed disability or symptoms may be associated with the 
veteran's service or with another service-connected 
disability; but (4) insufficient competent medical evidence 
for the Secretary to make a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4)(2007); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

In McLendon, the United States Court of Appeals for Veterans 
Claims (Court) noted that medical evidence can indicate an 
association between an in-service injury and a current 
disability but can be lacking in specificity to support a 
decision on the merits.  See McLendon, 20 Vet. App. at 83.  
The Court concluded that the Board cannot provide a medical 
nexus opinion, and that VA must provide a medical examination 
when the record evidence lacks a competent medical opinion 
addressing the likelihood of a medical nexus between an in-
service event and a current disability.  Id. at 85-86.  The 
medical evidence in the instant case does not have a 
competent medical nexus opinion and the veteran's claim must 
be remanded for another VA examination.

At the time of the rating decision presently on appeal, a 
January 1998 VA medical examination report noted that the 
veteran had persistent neck pain that increased in intensity 
over the years after he suffered an injury in 1973 while 
playing football when he was on active duty.  The report 
referred to multiple entries concerning neck pain in the 
veteran's military records dated in the early 1970s.  The 
report showed diagnoses of "history of cervical strain" and 
"osteoarthritis of cervical spine."  The report did not, 
however, provide a medical opinion as to whether the 
veteran's then-existing condition was a result of his 
military service.

In follow up to an April 2007 comprehensive new patient 
assessment at the VA medical center (VAMC) in Nashville, 
Tennessee, the veteran had a CT (computed tomography) of his 
neck in May 2007.  The CT report noted a mass present at the 
base of the veteran's neck to the right of midline.  There is 
no medical opinion concerning the mass with respect to the 
veteran's in-service neck injury or his previously documented 
neck pain.  Notably, an October 1996 VA compensation and 
pension medical examination report notes the presence of a 
mass to the right of the veteran's lower cervical spine.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing in its decisions recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin at 175.  
Based on the lack of and need for a medical nexus opinion as 
described above, the Board remands this case to the RO/AMC.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule a VA spine 
examination for the veteran.  The 
veteran's claims folder is to be made 
available to the examiner for review of 
pertinent documents therein.  The 
examiner should address the results of 
the May 2007 CT of the veteran's neck and 
his prior complaints concerning his lower 
right neck.  The examiner should provide 
a current diagnosis or diagnoses as 
appropriate, and should state an opinion 
as to the degree of likelihood that a 
diagnosed condition of the neck, if any, 
was caused by an in-service incident.

	It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

	The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  When further development of the 
veteran's claim has been completed, the 
RO/AMC should readjudicate the issue on 
appeal based on the additional evidence.  
If the benefit sought is not granted, the 
RO/AMC should furnish the veteran with a 
Supplemental Statement of the Case, and 
should give him a reasonable opportunity 
to respond before returning the record to 
the Board for further review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action shall be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



 Department of Veterans Affairs


